 

 

F ' ' "'" §`v!

in r..,.',.. '_ _'j`
r x g '.= r-\" : gri-v
.u.- " y _ f .l ; ‘.-_~

IN THE UNITED STATES DISTRICT coUP.T FOR TH§`"
SOUTHERN DISTRICT oF GEORGIA warm ll

l!~.l"‘\

511 !,
AUGUSTA DIvIsION F"~= |C~ 03

cLAUD:A wAsHINGToN, * Cr_\)Hl;d§/;\_
_k ; .:.`J_H -, W___
Plaintiff, *
k
v. * CV 116-107
\k
ERIK K. FANNING, Secretary of *
the Army, *
*
Defendant. *
0 R D E R

Before the Court is Defendant's motion for partial dismissal
and summary judgment. (Doc. 37.) The Clerk of Court gave
Plaintiff timely notice of Defendant’s motion, the summary
judgment rules, the right to file affidavits or other materials in
opposition, and the consequences of default. (Doc. 40.)

Therefore, the notice requirements of Griffith v. Wainwright, 772

 

F.Qd 822, 825 (llth Cir. 1985) (per curiam) have been satisfied.
Plaintiff filed a response in opposition (Doc. 45), and Defendant
filed a reply in support (Doc. 71). The time for filing materials
in opposition has expired, and the motion is ripe for
consideration. Upon review of the evidence of record, relevant
law, and the Parties' respective briefs, Defendant’s motion for

partial dismissal and summary judgment (Doc. 37) is GRANTED.

 

 

 

I.BACKGROUND
From November 2006 through October 2014, Plaintiff was
employed as`a civilian nursing assistant in the Connelly Health
Clinic at the Dwight D. Eisenhower Army Medical Center at Fort
Gordon, Georgia. (Resp. to Def.’s St. of Mat. Facts, Doc. 46,
I l; Washington Dep., Doc. 51, at l4.) In 2010, Plaintiff had

gastric bypass surgery to alleviate symptoms of acid reflux

disease. (Washington Dep., at 23~24.) Plaintiff also had a
hysterectomy and two hernia surgeries between 2010 and 2014. (Id.
at 24-25.) Nevertheless, she continues to suffer from “stomach

problems,” including acid reflux, stomach spasms, and pain that
“generates all the way . . . to [her] back.” (£d; at 25-26.)
These stomach problems affect Plaintiff’s ability to walk and lift
objects that weigh over ten pounds. (ld; at 27-28.) Furthermore,
Plaintiff began suffering from depression in 2013, which causes
her to “get real jumpy and nervous” when she is “around people.”
(§d; at 28-31.) Plaintiff also suffers from migraines that make
it difficult for her to look at computer screens. (ld; at 31-34.)

The issues in this case revolve around leave Plaintiff took
for a surgery related to her stomach problems. The surgery was
scheduled for May 28, 2014. (l§; at 45:4-5.) Plaintiff’s doctor,
Doctor Choi, intended for Plaintiff to be off work to recover from
May 28, 2014, through July 9, 2014. (Choi Dep., Doc. 39-5, at

2425-25.)

 

 

 

Plaintiff attempted to use three different types of leave for
her surgery - advanced sick leave,l donated leave,2 and Family and
Medical Leave Act (“FMLA”) leave.3 (Washington Dep., at 66; Donated
Leave Recipient Form, Doc. 38-28; 2014 Surgery FMLA Request, Doc.
39-6.) For Plaintiff to take advanced sick leave, her request
must be initialed, signed, or otherwise approved by the following:
Captain Warner, Plaintiff's second-line supervisor; Major
DiGiulio, Plaintiff’s third-line supervisor; and Major Shaffer,
the acting department head where Plaintiff worked.4 (Washington

Dep., at 2224-7, 60:8-13; Resp. to Def.’s St. of Mat. Facts, I 2.)

 

1 “Sick leave” is “accrued leave which a federal employee may use for medical
care for him/herself” by requesting it “within such time limits as the agency
may require. An agency may require employees to request advanced approval of
sick leave for medical, dental, or optical examination or treatment.” (Resp.
to Def.’s St. of Mat. Facts, L 9.) An agency may grant “advanced sick leave”
at its discretion “when required by the exigencies of the situation, for the
same reasons it grants sick leave to an employee, subject to certain
limitations.” (§d; l ll.) Before granting the advanced leave, the approving
authority should “consider such matters as the expectation of return to duty,
the need for the employee's services, and the benefits to the agency of retaining
the employee.” (l§;)

2 The Parties use the term “donated leave” to refer to leave under the Voluntary
Leave Transfer Program, which allows “a covered employee [to] donate annual
leave directly to another employee who has a personal or family medical
emergency and who has exhausted his or her available paid leave.” Office of
Personnel Management, PAY AND LEAVE, FAc'r Sl-IE:ET: VoLuNTARY LEAVE TRANSFER PRoGRAM,
https://www.opm.gov/policy-data-oversight/pay-leave/leave-administration/fact

-sheets/voluntary-leave-transfer-program/ (emphasis omitted). The facts
surrounding Plaintiff's request for donated leave are discussed in section
III(B)(I), infra.

3 Under the FMLA, a qualified Federal employee is “entitled to a total of up to
[twelve] workweeks of unpaid leave during any [twelve]-month period for . . . a
serious health condition of the employee that makes the employee unable to
perform the essential functions of his or her positions.” Office of Personnel

Management , PAY AND LEAVE , E`ACT SHBET: FAMILY AND MEDICAI.. LEAVE:,
https://www.opm.gov/policy-data-oversight/pay-leave/leave-administration/fact
-sheets/family-and-medical-leave/. The facts surrounding Plaintiff's request

for FMLA leave are discussed in section III(B)(I), infra.

4 Sergeant Taylor was Plaintiff’s first-line supervisor but did not play any
material role in approving the leave in question. (See Washington Dep., at
22:17-21.)

 

 

 

On May 7, 2014, Captain Warner “asked Ms. Ransom5 to prepare”
Plaintiff's advanced sick leave request memorandum. (Warner Dep.,
Doc. 38-4, at 111:6-8.) Captain Warner stated she did so “in
anticipation that [Plaintiff] would ask for it.” (§d; at 112:3-
18.) The original leave request prepared by Ms. Ransom had an end
date of June ll, 2014. (Washington Dep., at 74:21-25.) At some
point before she left work for surgery on May 27, 2014, Captain
Warner approached Plaintiff with a revised advanced sick leave
request that altered the leave end date to June lO, 2014.6 (§d;
at 74.) According to Plaintiff, Captain Warner “told [Plaintiff]

that the date that Ms. Ransom had typed on [the original advanced

sick leave request] was incorrect and . . . Captain Warner retyped
it and wanted me to sign off on” the revised request. (Id. at 45-
47.) Plaintiff refused to sign the revised request, however,

wanting instead to “wait for Ms. Ransmn to get back” because
Plaintiff “wanted to make sure that was the correct date[] on the
paperwork.” (§d; at 45-47.) On May 28, 2014, Plaintiff underwent
surgery. (Resp. to Def.’s St. of Mat. Facts, L 39.) Plaintiff
states she never went back to sign off on the revised leave
request. (Washington Dep., at 76:13-15.)

On June lO, 2014, Plaintiff called Ms. Ransom and asked why

she had not been paid. (Resp. to Def.’s St. of Mat. Facts, I 42.)

 

5 Ms. Ransom is the department secretary. (Resp. to Def.’s St. of Mat. E`acts,
‘]I 37.)

6 Ms. Ransom was on leave during this interaction. (Washington Dep., at 45-
46.)

 

 

 

Ms. Ransom asked Plaintiff to bring in her advanced sick leave
documents. (ld;) On June 16, 2014, Plaintiff brought the advanced
sick leave requests - each bearing the initials of Captain Warner
and Major DiGiulio - to Sergeant Taylor's office and was “advised
that her request would not be approved because [Plaintiff] did not
turn in the request prior to taking leave.” (Def.'s St. of Mat.
Facts, Doc. 39, L 44; Doc. 39-3.) Plaintiff responded the request
had been prepared before May 7, 2014. (Resp. to Def.’s St. of
Mat. Facts, I 44.) Regardless, Ms. Thorpe, the department’s chief
secretary, told Plaintiff she would get the paperwork to Major
Shaffer for approval. (Def.’s St. of Mat. Facts, I 47; Thorpe
Dep., Doc. 39-11, at 9:4-8, 11:3-12:9.)

On June 25, 2014, Major Shaffer, during a “standard inquiry,”
approached Captain Warner and Major DiGiulio to determine why
Plaintiff was taking so much leave while already having used so
much leave and whether she had proper medical authorization for
the leave, (Shaffer Dep., Doc. 61, at 14:9-19.) Captain Warner
and Major DiGiulio immediately denied having approved or initialed
the documents. (ld; at 15:16-18; §§§ §l§g DiGiulio Dep., Doc. 38-
29, at 17:2-9; Warner Dep., at 129:1-130:2.) Captain Warner and
Major DiGiulio admitted that the initials appeared to be theirs
but stated they did not place the initials on the page. (DiGiulio
Dep., at 17:2-9; Warner Dep., at 119:1-10.) Captain Warner

testified that she knew she did not initial the request because

 

 

 

she was waiting on Plaintiff to return the request back to her but
Captain Warner “never got it, never. . . . [Plaintiff] was
afforded every opportunity to turn in the paperwork, and she just
never turned it in.”7 (Warner Dep., at 130:1-2; 132:7-12.) Major
DiGiulio had a “[c]lear recollection” that she did not initial
Plaintiff's request and knew she would not have initialed it
because Plaintiff “had already accrued over [one-hundred] hours of
advanced sick leave.” (DiGiulio Dep., at 19:2, 30:8-13.) Not
knowing how their initials got on Plaintiff's request, Captain
Warner and Major DiGiulio concluded Plaintiff forged their
initials. Plaintiff refutes this charge as “patently frivolous.”
(Resp. to Def.’s St. of Mat. Facts, L 54.)

Once personnel “understood that [Plaintiff] had forged
documents,” the removal process began. (Thurman Dep., Doc. 38-
11, at 51:10-12.) Ms. Thurman, the human resource specialist
involved in Plaintiff’s termination, stated, “It was such a severe
type of thing that she had done that according to the table of
penalties you could take it for the first offense all the way to
removal. So that's how the decision was made.” (;d; at 59:1-5.)
Ms. Thurman agreed the testimony of Major DiGiulio and Captain

Warner that “they both denied it totally and said they would not

 

7 Captain Warner also knew she did not place the initials on the document because
there were no circles around her initials, and she usually circles her initials.
(Warner Dep., at 119:1-10.) In fact, she initials without circling “[l]ess
than [one-]percent" of the time. (L)

6

 

 

 

have approved it anyhow, so it could not be their initials”
supported finding that Plaintiff forged the request. (§d; at 60:1-
5, 61:11-62:1.)

Ms. Thurman initiated the formal removal process sometime
between July 18, 2014, and August 19, 2014. (ld; at 46:13-24.)
On August 26, 2014, Captain Warner circulated a memorandum

analyzing Plaintiff’s alleged behavior with the Douglas Factors.B

(Douglas Factors Memo., Doc. 39-17.) Plaintiff was given notice
of the proposed removal on September 12, 2014. (Notice of Proposed
Removal, Doc. 39-18.) On October 28, 2014, Defendant sent

Plaintiff notice of its final decision to remove Plaintiff,
(Notice of Decision to Remove, Doc. 39~20.) Plaintiff acknowledged
receipt of the notice the same day. (ld; at 3.)

On October 7, 2014, while her proposed removal was pending,
Plaintiff initiated contact with the local U.S. Equal Employment
Opportunity Commission (“EEOC”). (EEOC Compl., Doc. 39-23.)
Plaintiff filed a complaint with the EEOC on December 3, 2014.
(ld;) On November 11, 2014, Plaintiff appealed her removal to the
MSPB. (MSPB Decision, Doc. 39-25, at 1.) The Administrative Judge

conducted a hearing on April 29, 2015 (MSPB Hearing, Doc. 39-2),

 

3 In Douglas v. Veterans Admin., 5 M.S.P.R. 280 (1981), the Merit Systems

 

Protection Board (“MSPB”) “established criteria that supervisors must consider
in determining an appropriate penalty to impose for an act of employee
misconduct.” Office of Personnel Management, THE Domnas mewRa

https://www.opm.gov/policy-data-oversight/employee-relations/reference-
materials/douglas-factors.pdf.

 

 

 

and on May 6, 2015, issued a decision upholding Plaintiff’s removal
and finding no evidence of discrimination. (MSPB Decision.) After
reviews upheld the MSPB’s decision, on March 1, 2016, the EEOC
gave Plaintiff the right to bring this private action against
Defendant. (Am. Compl., Doc. 4, I 21.) On March 30, 2016,
Plaintiff filed this action “pursuant to the Rehabilitation Act in
violation of Title VII of the Civil Rights Act Of 1964” to recover
all special and general damages and appropriate equitable

remedies. (Compl., Doc. l; Am. Compl., TI 1, 35, 37.)

II. LEGAL STANDARDS
A. Standard for Dismissal
A motion to dismiss for lack of subject matter jurisdiction
under Rule 12(b)(1) of the Federal Rules of Civil Procedure may be

either a “facial” or “factual” attack. Morrison v. Amway Corp.,

 

323 F.3d 920, 924 n.5 (llth Cir. 2003). Jurisdictional challenges
“can be decided without reference to the merits of the underlying
claim,” and are considered facial attacks. ld; at 924-25. In a
facial attack, the complaint’s allegations are deemed
presumptively truthful, and the “court is required merely to look
and see if the plaintiff has sufficiently alleged a basis of
subject matter jurisdiction.” Stalley v. Orlando Reg'l Healthcare
Sys., 'Inc., 524 F.3d 1229, 1233 (llth Cir. 2008) (internal

quotation omitted). In a factual attack, the court may consider

 

 

 

extrinsic evidence but should “treat[] the motion as a motion for
summary judgment under Rule 56.” Morrison, 323 F.3d at 925.

B. Standard for Summary Judgment

The Court should grant summary judgment only if “there is no
genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” EED. R. CIV. P. 56(a). The purpose
of the summary judgment rule is to dispose of unsupported claims
or defenses, which, as a matter of law, raise no genuine issues of
material fact suitable for trial. Celotex Corp. v. Catrett, 477
U.S. 317, 322-24 (1986). Facts are “material” if they could affect
the outcome of the suit under the governing substantive law,

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

 

dispute of those material facts “is ‘genuine’ . . . [only] if the
evidence is such that a reasonable jury could return a verdict for
the nonmoving party.” ld; “The mere existence of a scintilla of
evidence in support of the [nonmovant's] position will be
insufficient” for a jury to return a verdict for the nonmoving
party. ld; at 252; accord Gilliard v. Ga. Dep't of Corrs., 500 F.
App'x 860, 863 (llth Cir. 2012).

As required, this Court will view the record evidence “in the

light most favorable to the [nonmovant],” see Matsushita Elec.

 

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and
will “draw all justifiable inferences in [Plaintiff's] favor.”

See United States v. Four Parcels of Real Prop., 941 F.Zd 1428,

 

 

 

1437 (llth Cir. 1991) (en banc) (internal punctuation and citations
omitted). Additionally, the party opposing summary judgment “may
not rest upon the mere allegations or denials in its pleadings.
Rather, its responses . . . must set forth specific facts showing
that there is a genuine issue for trial.” Walker v. Darby, 911

F.2d 1573, 1576~77 (llth Cir. 1990).9

III. DISCUSSION
A.Nwtion to Dismiss

The Court finds Plaintiff does not bring a retaliation claim
under the FMLA.10 To the extent Plaintiff’s retaliation claim can

be construed as such, as noted by Defendant (Def.’s Mot. for

 

9“A party asserting that a fact cannot be or is genuinely disputed must support
the assertion by . . . citing to particular parts of materials in the record.”
FED. R. CIV P. 56(c)(1); see also EED. R. CIv. P. 56(c)(3) (“The court need
consider only the cited materials, but it may consider other materials in the
record.”). This Court's local rules further require that, along with its brief
in support of a motion, a party must submit a “short[] and concise statement of
the material facts as to which it is contended there exists no genuine dispute
to be triedf’ LR 56.1, SDGa. “Each statement of material fact shall be
supported by a citation to the record” and “will be deemed to be admitted unless
controverted by a statement served by the opposing party.” lg; Plaintiff’s
denials and assertions in her response to Defendant’s statement of material
facts (Resp. to Def.’s St. of Mat. Facts.), provided without citations to
particular parts of materials in the record, are insufficient to satisfy her
aforementioned obligations and, therefore, need not be considered by the Court.
§§§ FED. R. CIv. P. 56(e); Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920-22
(7th Cir. 1994). Nevertheless, the Court has considered those parts of
materials in the record cited by Plaintiff in the body of her response brief
and in her response to Defendant’s statement of material facts.

w Although Plaintiff explains the FMLA rule that makes it unlawful to retaliate
against an employee for exercising her rights under the FMLA (Am. Compl., T 26),
Plaintiff never complains that Defendant violated that rule but States only

that “[b]y retaliating against Plaintiff for taking leave to accommodate her
medical condition, Defendant violated the Rehabilitation Act." (Id. L 28; see
also Resp. to Def.’s Mot. for Summ. J., Doc. 45.) Furthermore, Plaintiff never

claims she is bringing this action under the FMLA, only the Rehabilitation Act.
(Am. Compl., IL 30-31; Resp. to Def.’s Mot. for Summ. J., at 1 (“Plaintiff
clearly set out an action to recover under the Rehabilitation Act of 1973.”))

10

 

 

 

Partial Dismissal & Summ. J., Doc. 37, at 6-9), the Court dismisses
this claim for lack of subject matter jurisdiction. As an initial
matter, the Court finds that Defendant’s partial motion to dismiss
is a facial attack on the complaint because it, as a challenge to
the Court's subject matter jurisdiction, does not depend on

adjudicating the merits of the case. Seaborn v. Fla., Dep't of

 

Corrs., 143 F.3d 1405, 1407 (llth Cir. 1998) (assertion of immunity
“essentially challenges a court's subject matter jurisdiction”);

Johnson v. Georgia, No. 1:13-cv-3155-WSD, 2014 WL 1406415, at *2

 

(N.D. Ga. Apr. 9, 2014) (treating Rule 12(b)(1) motion to dismiss
state claims on immunity grounds as a facial attack).

Plaintiff seeks to recover money damages as a result of the
agency's alleged retaliation against her request for FMLA leave,
Because Plaintiff was employed by the agency for more than twelve
months, Plaintiff is considered a Title 11 employee for purposes
of the FMLA. §§§ 29 U.S.C. § 2611(2)(B)(1); 5 U.S.C. §§
2105(a), 6381, 6301(2)(B) (defining Title II employees under the
FMLA). Congress has provided a private right of action for Title
I FMLA employees, see 29 U.S.C. § 2617(a)(2), but not for Title II
FMLA employees. Souers v. Geren, No. CV 108-157, 2010 WL 1169730,
at *7 (S.D. Ga. Mar. 23, 2010). The Eleventh circuit has held
that Title II federal employees may not bring private suits for
retaliation based on the FMLA. Cavicchi v. Sec'y of Treasury, No.

04-10451, 2004 WL 4917357, at *6 (llth Cir. Oct. 15, 2004)

11

 

 

 

(reasoning Congress has not waived sovereign immunity for this
type of claim). Accordingly, Plaintiff’s retaliation claim under
the FMLA is dismissed under Federal Rule of Civil Procedure
12(b)(1) for lack of subject matter jurisdiction.11

B. Mbtion for Summary Judgment

Plaintiff’s remaining claims arise under the Rehabilitation
Act of 1973, which “prohibits federal agencies from discriminating
in employment against otherwise qualified individuals with a
disability.” Dalton v. Ctrs. for Disease Control & Prevention,
602 F. App’x 749, 754~55 (llth Cir. 2015) (citation omitted);

accord Garrett v. Univ. of Ala. at Birmingham Bd. of Trs., 507

 

F.3d 1306, 1310 (llth Cir. 2007). Defendant argues the Court
should grant its motion for summary judgment as to Plaintiff’s
claims that Defendant discriminated by (1) failing to provide her
an accommodation, (2) retaliating against her, and
(3) constructively discharging her,

1.Failure to Accommodate

 

For Plaintiff 'to establishv a prima facie case of
discrimination under the Rehabilitation Act, she must show (1) she

has a disability, (2) she is otherwise qualified, and (3) she was

 

11 Additionally, in her response, Plaintiff does not argue either that she made
an FMLA retaliation claim or that the Court has subject matter jurisdiction
over her E‘MLA retaliation claim, as argued by Defendant. Thus, the Court finds
even if Plaintiff brought an FMLA claim, Plaintiff waived it by failing to
respond to Defendant’s argument that the Court has no jurisdiction over that
claim, See Crosby v. Gregory, No. CV 212-140, 2014 WL 4460501, at *13 (S.D.
Ga. Sept. 10, 2014); L.R. 7.5, SDGa.

 

12

 

 

 

subject to unlawful discrimination as a result of her disability,
Garrett, 507 F.3d at 1310. As discussed below, the Court finds
that Defendant did not discriminate against Plaintiff; thus, the
Court declines to determine whether Plaintiff was an otherwise
qualified individual with a disability,12

Unlawful discrimination can occur when an employer “fails to
provide a reasonable accommodation” to an otherwise qualified
person “unless doing so would impose an undue hardship on the

employer.” Boyle v. City of Pell City, 866 F.3d 1280, 1289 (llth

 

Cir. 2017). A reasonable accommodation enables an employee with
a disability “to perform the essential functions” of a position or
“to enjoy equal benefists and privileges of employment as are
enjoyed by its similarly situated employees without disabilities.”
29 C.F.R. § 1630.2(0)(1)(ii), (iii).

Assuming no undue hardship, an employer satisfies its
requirements under the Rehabilitation Act to provide a reasonable
accommodation by (1) providing a reasonable accommodation; or
(2) by engaging with the employee in an interactive process to
determine a reasonable accommodation, but no accommodation is

provided because either (a) there is a breakdown in the process

 

12 A disability under the Rehabilitation Act is “a physical or mental impairment
that substantially limits one or more major life activities." 42 U.S.C. § 12102
(cross referenced in 29 U.S.C. § 705(9) (B)). A person is “o_therwise qualified"
if able to perform the essential functions of the job in question with or
without a reasonable accommodation, See Sch. Bd. of Nassau Cty. v. Arline, 480
U.S. 273, 287 n.17 (1987).

13

 

 

 

not due to the employer or (b) there is no reasonable way to

 

accommodate the employee.13 See Stewart v. Happy Herman’s Cheshire
Bridge, Inc., 117 F.3d 1278, 1286-87 (llth Cir. 1997) (granting
summary judgment for employer when employer engaged in interactive
process by proffering five accommodations, but plaintiff rejected

and demanded a different acoommodation); Bell v. Westrock Servs.,

 

Inc., No. 15-0148-CG-C, 2016 WL 3406117, at *9 (S.D. Ala. June 17,
2016) (finding no failure to accommodate when employer “made

efforts to accommodate” the employee); see also Black v. Shinseki,

 

No. 3:11-0675, 2013 WL 4779020, at *10-11 (S.D.W.V. Sept. 5, 2013)
(summary judgment for employer when employer denied employee's
“request for leave without pay, advanced sick leave, and voluntary
leave donation” because when employee was asked to supplement
information, the employee did not). But see Gilbert v. City of
St. Charles, No. 96 C 7101, 1999 WL 182151, at *10 (N.D. Ill. Mar.
24, 1999) (denied motion for summary judgment because jury question
about whether employer engaged in the interactive process by
telling employee it would grant only seven days of advanced leave
in a “take-it-or-leave-it” manner).

Even if the Court assumes Plaintiff is a qualified individual
with a disability, Defendant did not fail to provide her an

accommodation, For purposes of this section only, the Court

 

13 No party argues that Plaintiff taking leave for her surgery was unreasonable.

14

 

 

 

assumes Plaintiff submitted a request for advanced sick leave and
it was denied because Major DiGiulio stated she would not have
approved the sick leave even if she had received the request.
(DiGiulio Dep., at 30:8-13.) Even assuming Plaintiff’s request
for advanced sick leave was denied, the Court finds: (a) Defendant
was not required to grant Plaintiff advanced sick leave, and
(b) Defendant provided Plaintiff a reasonable accommodation and
engaged in the interactive process.

a. Defendant was not Required to Grant Plaintiff`Advanced
Sick Leave

“[A] leave of absence might be a reasonable accommodation in
some cases.” Wood v. Green, 323 F.3d 1309, 1314 (llth Cir. 2003).
Leave as a reasonable accommodation can include forms of paid and
unpaid leave. §ee_ 29 C.F.R. pt. 1630, App’x (a reasonable
accommodation “could include permitting the use of accrued paid
leave or providing additional unpaid leave for necessary
treatment”); see also U.S. Airways, Inc. v. Barnett, 535 U.S. 391,
398 (2002) (a reasonable accommodation may require employer to
grant leave beyond its neutral leave policy).

Plaintiff argues that “when [advanced sick] leave14 is a
reasonable accommodation, it may be required under the
Rehabilitation Act.” (§§e Resp. to Def.’s St. of Mat. Facts,

I 11.) For advanced sick leave to be the required accommodation,

 

14 Advanced sick leave is a form of paid leave.

15

 

 

 

Plaintiff must show that an employer is required to provide accrued
paid leave before other forms of leave,15 and advanced sick leave
is considered accrued paid leave.

No case out of the Eleventh Circuit has evaluated whether
advanced sick leave is considered a form of accrued paid leave,
but cases in other circuits treat advanced leave as unaccrued leave
on par with other forms of discretionary leave. §§§ Blanchard v.
LaHood, 461 F. App’x 542, 544 (9th Cir. 2011) (denied advanced
leave because employee failed to provide requested information,

but other leave was given); Solomon v. Vilsack, 845 F. Supp. 2d

 

61, 72-73 (D.D.C. 2012) (found advanced sick leave, along with
other leave requests, was unreasonable), rev’d, in part, on other

grounds, Solomon v. Vilsack, 763 F.3d 1 (D.D.C. 2014); Miller v.

 

McHugh, 814 F. Supp. 2d 299, 318 (S.D.N.Y. 2011) (supervisor denied
request for advanced leave as reasonable accommodation “because
there was a low likelihood that [the employee] could pay back the

advanced hours”). Furthermore, the facts of this case support

 

15 Accrued leave is the only potential form of leave that an employer may be
required to provide above other forms of leave. Compare U.S. Equal Emp.
Opportunity Comm'n, 915.002, E‘.NFORCEMENT GUIDANCE: REAsoNABLE: AccoMMoDATIoN ANo UNDUE
HARDSHIP UNDE:R THE: AMERICANS wITH DIsABILI'rIEs Ac'r (2002) (“Employers should allow an
employee with a disability to exhaust accrued paid leave first and then provide
unpaid leave. . . . An employer must allow the individual to use any accrued
paid leave first, but, if that is insufficient to cover the entire period, then
the employer should grant unpaid leave.”), with Stewart, 117 F.3d at 1286 (“[A]
qualified individual with a disability is not entitled to the accommodation of
her choice, but only to a reasonable accommodation.") (citation and internal
quotation omitted). The Court does not decide whether accrued paid leave is
required but proceeds as if it is.

16

 

 

 

following the logic of the above cases because under Defendant’s
policy, granting advanced sick leave is “left [to] the supervisor's
discretion.” (Thurman Dep., at 21:5-11; see §l§g DiGiulio Dep.,
at 30:2-3 (“It’s not an entitled benefit.”); Resp. to Def.’s St.
of Mat. Facts, I 11.)

After reviewing decisions in other circuits and the facts of
this case, the Court finds that advanced sick leave is not accrued
paid leave, and Defendant was not required to grant Plaintiff
advanced sick leave over other forms of leave. The question
remains, then, whether by denying Plaintiff advanced sick leave
Defendant failed to reasonably accommodate Plaintiff.

b. Defendant Provided Plaintiff a Reasonable
Accommodation and Engaged in the Interactive Process

lt is undisputed that Plaintiff attempted to use two different
types of leave for her surgery apart from advanced sick leave -
FMLA leave and donated leave. (Washington Dep., at 66; Donated
Leave Recipient Form; 2014 Surgery FMLA Request.)

i. FMIA Leave

The Court analyzes the FMLA request to determine both whether
Plaintiff was given a reasonable accommodation and whether
Defendant engaged in the interactive process. Plaintiff first
turned in her FMLA paperwork on May 29, 2014, but it reflected
incorrect dates. (Washington Dep., at 68:2-12; Ransom Statements,

Doc. 39-7, I 1; Resp. to Def.’s St. of Mat. Facts, I 41.) The

17

 

 

 

corrected FMLA paperwork was submitted on June 10, 2014, (Ransom
Statements, I l; see Resp. to Def.’s St. of Mat. Facts, LT 42-43.)
That same day, Plaintiff’s FMLA request was approved and went into
effect. (Resp. to Def.’s St. of Mat. Facts, I 43.) By granting
Plaintiff FMLA leave effective June 10, 2014, until her approved
recovery time ended on July 9, 2014 (§§e 2014 Surgery FMLA Request,
at 3), Defendant granted Plaintiff a reasonable accommodation.

See Santacrose v. CSX Transp., Inc., 288 F. App’x 655, 657 (llth

 

Cir. 2008) (per curium) (Employer “reasonably accommodated
[employee’s] disability by allowing him. to use his . . . FMLA
leave to avoid working overtime shifts.”); see also Brown v.

Gestamp of Ala. LLC, Nos. 2:16-CV-1862-KOB, 2:17-CV-1411-KOB, 2018

 

WL 3455687, at *4 (N.D. Ala. July 18, 2018) (court did not dispute
that FMLA leave could qualify as a reasonable accommodation,
holding only that the form of FMLA given was not what plaintiff’s
doctor recommended); Lang v. Quintiles, Inc., No. 1:17-CV-00878-
SCJ-WEJ, 2017 WL 2543329, at *3 (N.D. Ga. May 8, 2017) (finding
that plaintiff stated a claim when arguing employer failed to
accommodate him by denying his FMLA leave request); (Am. Compl.,
9 24 (“Plaintiff used, as an accommodation .. . the available
leave as a federal employee, including, but not limited to, FMLA
leave.”).

From May 28, 2014, through June 9, 2014, the record is unclear

regarding whether Plaintiff was on FMLA leave or considered absent

18

 

 

 

without leave (“AWOL”).l6 (Resp. to Def.’s St. of Mat. Facts,
LI 41, 43; 2014 Surgery FMLA Request, at 3.) The Court finds that
even if she was considered AWOL,17the fact that Defendant did not
have a correct FMLA form to approve was not due to its own fault
because the FMLA form submitted contained incorrect dates.
Defendant engaged in the interactive process by working with
Plaintiff to complete a correct FMLA request and donated leave
form, as discussed below.
ii. Donated Leave

Regarding the donated leave, Plaintiff initially submitted it
retroactively for time taken in early April. (Warner Dep., at
69:17-70:9.) Captain Warner still signed the paper and sent it to

Ms. Thurman. (Id. at 70:2-21.) Ms. Thurman told Captain Warner

 

15 Although the approved FMLA leave request reflects dates of May 28, 2014,
through July 9, 2014, as the estimated period of incapacity, the Parties agree
that the FMLA leave was “effective June 10, 2014." (Resp. to Def.’s St. of
Mat. Facts, 1 43.)

17 Even if Plaintiff was placed on AWOL status, this fact is not material.
Plaintiff suffered no adverse action as a result of such status, and Plaintiff
does not complain about being placed on AWOL status. Plaintiff was able to
take leave for her surgery with no adverse outcome for the time off. §§§
Retaliation, section III(B)(Z), infra, (discussion on the reason for Plaintiff'S
termination). Thus, in effect, Plaintiff was given a reasonable accommodation,
just not in the paid form she requested. Although not the same situation, the
Court pulls logic from the Eleventh Circuit in Graham v. State Farm Mut. Ins.,
where the court found that because the “plaintiff did not suffer any
repercussions” from being classified as AWOL, such classification was not
materially adverse. 193 F.3d 1274, 1283-84 (llth Cir. 1999) (per curium).
Here, the Court finds that if Plaintiff had followed the required steps to take
FMLA leave in time, she would have been granted unpaid leave for the entire
time she was absent. Regardless, Plaintiff did, in fact, take unpaid leave for
her surgery. Using the logic from Graham, although being on AWOL status is not
ideal, if there are no negative side effects from such status, then Plaintiff’s
time off is, in effect, no different than the time off she had while on FMLA
leave. Nonetheless, the Court does not rest on this conclusion but continues
to find that even if Plaintiff was on AWOL status before June 10, such failure
to participate in the interactive process lies with Plaintiff, not Defendant.

19

 

 

 

that “there was something missing on the paperwork,” so “the very
next day [Warner] personally returned it to [Plaintiff] and told
her what needed to happen.” (1§; at 70:20-24, 81:13-16, 82:22-
24) (question seven - nature and severity of the medical emergency
- was incomplete); see Donated Leave Recipient Form.) Plaintiff
never turned in the document with a complete response to question
seven. (Warner Dep., at 70:24-71:1.) On May 7, 2014, Plaintiff
approached Ms. Warner about using that same donated leave form for
her upcoming surgery. (ld; at 105:2-8.) Ms. Warner, again, told
Plaintiff to fill in question seven and return the form to her.
(ld; at 105:8-10.) Plaintiff never turned in the completed paper.18
Thus, Captain Warner was under no obligation to grant Plaintiff
the donated leave when Plaintiff failed to follow through with the
required procedure, and the Court finds Defendant engaged in the
interactive process.

In conclusion, even assuming Plaintiff properly requested and
was denied advanced sick leave, Defendant granted Plaintiff a
reasonable accommodation at least from June 10, 2014, through July
9, 2014, via FMLA leave. If Plaintiff was marked AWOL before her
FMLA leave was approved, such outcome was not due to Defendant’s

lack of participation in the interactive process, but Plaintiff’s

 

19 Although Plaintiff’s Response to Defendant’s Statement of Material Facts
states that “the application for [donated leave] was prepared and signed at a
later date," Plaintiff fails to cite any facts in the record in support thereof,
as required by Local Rule 56.1, and the Court was unable to independently verify
Plaintiff’s statement in the record. (Resp. to Def.’s St. of Mat. Facts, ‘I[ 35.)

20

 

 

 

failure to submit correct and complete forms for Defendant to
approve. Having found Defendant did, not discriminate against
Plaintiff by failing to provide a reasonable accommodation, the
Court grants Defendant’s motion for summary judgment as to
Plaintiff’s failure to accommodate claim.19

2. Retaliation

Plaintiff argues Defendant violated Section 501 of the
Rehabilitation Act of 1973 - “as it incorporates provisions of the
Americans with Disabilities Act” (“ADA”) - by retaliating against
her “for taking leave to accommodate her medical condition.” (Am.
Compl., 1 28.) “The Rehabilitation Act incorporates the anti-
retaliation provision . . . of the [ADA].” Burgos-Stefanelli v.
Sec’y, U.S. Dep't of Homeland Sec., 410 F. App’x 243, 245 (llth
Cir. 2011); see 29 U.S.C. § 791(f) (“The standards used to
determine whether this section has been violated . . . shall be
the standards applied under title l of the Americans with
Disabilities Act of 1990.”). Under the ADA's anti~retaliation
provision, “No person shall discriminate against any individual
because such individual has opposed any act or practice made
unlawful by this chapter. . . .” 42 U.S.C. § 12203(a). Because
the ADA’s prohibition on retaliation is similar to Title VII’s,

ADA retaliation claims, and therefore, Rehabilitation Act claims,

 

19 To the extent Plaintiff complains she should have received pay for her time
off, that is an issue of pay - not accommodation - thus, irrelevant to a claim
under the Rehabilitation Act. See Solomon, 845 F. Supp. 2d at 73.

21

 

 

 

are assessed under the same framework employed for retaliation
claims under Title VII. Stewart, 117 F.3d at 1287. When there is
no direct evidence20 of retaliation, a retaliation claim must be
analyzed under the burden shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

 

Under~ McDonnell Douglas, a. plaintiff establishes a. prima

 

facie case of retaliation by showing (1) she engaged in statutorily
protected conduct; (2) she suffered a materially adverse
employment action; and (3) there was some causal relationship
between the two events. Farley v. Nationwide Mut. Ins., 197 F.3d
1332, 1336 (llth Cir. 1999). Doing so creates a rebuttable

presumption that the employer acted illegally. McDonnell Douglas,

 

411 U.S. at 802. “The burden then must shift to the employer to
articulate some legitimate, nondiscriminatory reason for the
A[termination].” ld; The employer's burden is an “exceedingly
light” one of production, not persuasion, which means the employer
“need only produce evidence that could allow a rational fact finder
to conclude that [the plaintiff’s] discharge was not made for a
discriminatory reason.” Standard v. A.B.E.L. Servs., Inc., 161

F.3d 1318, 1331 (llth Cir. 1998); Meeks v. Computer Assocs. Intern,

 

 

2° Direct evidence is “evidence which, if believed, would prove the existence
of a fact in issue without inference or presumption. Only the most blatant
remarks, whose intent could be nothing other than to discriminate on the basis
of [a disability] constitute direct evidence of discrimination.” Earley v.
Champion Intern. Corp., 907 F.2d 1077, 1081 (llth Cir. 1990) (internal citations
omitted). Neither party argues there is direct evidence of retaliation,

 

22

 

 

 

15 F.3d 1013, 1019 (llth Cir. 1994). If the employer meets this
burden, the burden shifts back to the plaintiff who can only avoid
summary judgment by presenting “significantly probative” evidence

that the proffered reasons are pretextual. Young v. Gen. Foods

 

§grp;, 840 F.Zd 825, 829 (llth Cir. 1988).
a. Prima Facie Case
There is no dispute that Plaintiff satisfies prong two of
establishing a prima facie case because she suffered a materially
adverse employment action when she was terminated. Open questions,
however, remain as to prongs one and three.
i. Statutorily Protected Conduct

Plaintiff argues she engaged in statutorily protected conduct

when she took leave as a reasonable accommodation. (Am. Compl.,
1 28.) Defendant contends taking leave is not protected conduct.
(Def.’s Mot. for Partial Dismissal & Summ. J., at 16.) Under the

Rehabilitation Act, however, requesting an accommodation can be

protected conduct. See Lucas v. W.W. Grainger, Inc., 257 F.3d

 

1249, 1261 (llth Cir. 2001); Frazier-White v. Gee, No. 8:13-cv-

 

1854-T-36TBM, 2015 WL 1648551, at *10 (M.D. Fla. Apr. 14, 2015)
(“The parties do not dispute that [the plaintiff] engaged in
statutorily protected [conduct] by requesting an
accommodation. . . .”).

Although, in section III(B)(l), supra, the Court found that

Plaintiff was given a reasonable accommodation, the Court makes no

23

 

 

 

decision on whether Plaintiff engaged in statutorily protected
conduct by requesting leave. See Wingfield v. S. Univ. of Fla.,
lng;, Nor 8:09-cv-01090-T-24-TBM, 2010 WL 2465189, at *12-13 (M.D.
Fla. June 15, 2010) (Although the plaintiff requested leave, the
court found she did not engage in protected activity because the
defendant was not aware she was requesting leave as a reasonable
accommodation.). For the purposes of assessing Plaintiff’s
retaliation claim, however, the Court assumes Plaintiff meets this
requirement.
ii. Causal Relationship

Regarding the causal relationship prong, courts “construe
this element broadly so that a plaintiff simply has to demonstrate
that the protected activity and the adverse action are not
completely unrelated.” Burgos-Stefanelli, 410 F. App'x at 246-47

(citing Higdon v. Jackson, 393 F.3d 1211, 1220 (llth Cir. 2004)).

 

In the absence of other evidence showing causation, a plaintiff
survives summary judgment by showing a “close temporal proximity
between the statutorily protected [conduct] and the adverse
employment action.” Thomas v. Cooper Lighting, Inc., 506 F.3d
1361, 1364 (llth Cir. 2007). A plaintiff shows such a close
temporal proximity by “provid[ing] sufficient evidence that her
employer had knowledge of the protected [conduct] and ‘that there
was a close temporal proximity between this awareness and the

adverse action."' Burgos-Stefanelli, 410 F. App'x at 246-47

 

24

 

 

 

(quoting Higdon, 393 F.3d at 1220 (a one-month disparity is “not
too protracted,” but a three-month disparity is insufficient to
show a causal connection)).

The Court finds the date of the protected conduct for purposes
of measuring temporal proximity was July 9, 2014, when Plaintiff’s
leave ended. Cf. Jones v. Gulf Coast Health Care of Del., LLC,
854 F.3d 1261, 1272 (llth Cir. 2017) (held temporal proximity,
with respect to FMLA retaliation claims, measured from last day of
FMLA leave). The date of the adverse action could be anytime from
late July or August, when the removal process began, to October
28, 2014, the date of the notice of decision to remove. Because
it is arguable that the adverse employment action began within one
month of the protected conduct,21 the Court assumes Plaintiff'
established a causal connection without requiring other evidence
of causation,

b. Legitimate, Nondiscriminatory Reason

Assuming Plaintiff has shown a prima facie case of

retaliation, Defendant has met its burden of production of showing

it had a legitimate, nondiscriminatory reason for terminating

 

m The Court uses similar reasoning as in Jones in stating that if the date of
the adverse action in termination cases is always the employee's last day of
work, then the Court is rewarding employers who have a lengthy termination
process - which is often the case for federal agencies - by removing temporal
proximity as a way of establishing causation, As stated in Jones, “This outcome
is unacceptable and contradictory to our caselaw, which establishes that the

causation prong . . . is to be interpreted broadly and is satisfied if a
plaintiff shows that the protected activity and adverse action were not wholly
unrelated.” 854 F.3d at 1273 (internal quotation marks omitted).

25

 

 

 

Plaintiff. Defendant’s reason for terminating Plaintiff was
“making false statements on her request for advanced sick leave
for the May 28, 2014 surgery by submitting the request directly to
the final approving authority with her supervisors' initials
forged on the request.” (Def.’s Mot. for Partial Dismissal & Summ.
J., at 17; Answer, Doc. 16, I 20.) Because Defendant’s burden is
only one of production, not proof, Defendant easily meets its
burden. The burden now shifts back to Plaintiff to show pretext.
c. Pretext

To survive summary judgment, Plaintiff must show that
Defendant’s proffered reason was pretextual.22 The plaintiff must
present “sufficient evidence to demonstrate the existence of a
genuine issue of fact as to the truth of each of the employer’s
proffered reasons for its challenged action” by demonstrating
“such weaknesses, implausibilities, inconsistencies,
incoherencies, or contradictions in the employer’s proffered
legitimate reasons for its action that a reasonable factfinder
could find them unworthy of credence.” Cooper v. S. Co., 390 F.3d
695, 725 (llth Cir. 2004) (citation omitted), overruled, in part,

on other grounds, Ash v. Tyson Foods., Inc., 546 U.S. 454 (2006);

 

” Doing so would allow Plaintiff only to survive summary judgment and “thereby
reach a jury on the ultimate question of discrimination. . . . [It] does not
vitiate [Plaintiff’s] ultimate burden to prove by a preponderance of the
evidence that [Defendant] terminated [Plaintiff] based on a discriminatory
motive.” Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1363 n.3
(llth Cir. 1999).

 

26

 

 

 

Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (llth Cir. 1997).

 

Evidence of intentional discrimination, not proof thereof, “is all
a plaintiff needs to defeat a motion for summary judgment.” Howard
v. BP Oil Co., 32 F.3d 520, 525 (llth Cir. 1994). Evidence that
the employer’s reason is false may raise enough suspicion of
pretext for the plaintiff to survive summary judgment, The
employer, however, “would be entitled to judgment as a matter of
law . . . if the plaintiff created only a weak issue of fact as to
whether the employer's reason was untrue and there was abundant
and uncontroverted independent evidence that no discrimination had
occurred.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 148 (2000). “Any believable evidence which demonstrates a
genuine issue of material fact regarding the truth of the
employer's explanation may sustain the employee's burden of

proof.” Steger v. Gen. Elec. Co., 318 F.3d 1066, 1079 (llth Cir.

 

2003). As with all parties opposing summary judgment, Plaintiff
must put forth more than a mere scintilla of evidence in support
of her position. Anderson, 477 U.S. at 252.

In Mileski v. Gulf Coast Hosps., Inc., the supervisor's

 

legitimate, nondiscriminatory reason for terminating the plaintiff
was “job abandonment.” No. CA l4-0514-C, 2016 WL 1295026, at *17
(S.D. Ala. Mar. 31, 2016). The Court found the plaintiff showed
pretext, in part, because the supervisor's notes about the

termination were “forward-looking” and listed “concerns about

27

 

 

 

whether [the] plaintiff’s mental condition posed a risk to patients
in the future and whether she would mentally abandon her job in
the future, as opposed to being related to the [job abandonment at
issue].” ld; at *18.

In Oliver v. TECO Energy, Inc., the Court found the plaintiff

 

did not show pretext. No. 8:12-cv-2117-T-33TBM, 2013 WL 6836421,
at *10-11 (M.D. Fla. Dec. 26, 2013). The plaintiff argued that
summary judgment was inappropriate because the court was called to
make a credibility determination between the plaintiff’s
statements that she had reason to violate a work rule and her
supervisor's statement that the reason was untrue. ld; at *10.
The Court found that even if the plaintiff had a reason to violate
the work rule, the record showed that the decision maker believed
the plaintiff did not have a reason to violate the work rule, ld;
To show pretext, the plaintiff needed to offer evidence that the
decision-maker’s belief was not true, yet the plaintiff pointed to
no evidence that the decision-maker’s belief was not “honestly
held.” ld;

Ultimately, if “‘the proffered reason is one that might
motivate a reasonable employer, an employee must meet that reason
head on and rebut it, and the employee cannot succeed by simply
quarreling with the wisdom of that reason,’ or showing that the

decision was based on erroneous facts.” Burgos-Stefanelli, 410 F.

 

App'x at 247 (quoting Chapman v. AI Transp., 229 F.3d 1012, 1030

 

28

 

 

 

(llth Cir. 2000)). Because Plaintiff has to offer evidence that
the decision-makers' reason for her termination was pretextual,
the Court must first determine who the decision makers are.

lt is undisputed that Colonel Seehusen is the final deciding
authority. (Seehusen Dep., Doc. 50, at 5:22-25.) Colonel Seehusen
said he’s never seen a valid leave form from Plaintiff.23 (ld; at
14:15-16.) A valid leave form would have “[i]nitials that Mary
DiGiulio and Captain Warner say are theirs and a circled approval
and a signature from Major [Shaffer].”24 (§d; at 14:18-21). The
Court finds that the only relevant decision makers in this process
who could have retaliated against Plaintiff are Captain Warner and

Major DiGiulio.25 Thus, to prevail, Plaintiff must first show

 

23 Plaintiff’s argument that Colonel Seehusen retaliated against Plaintiff is
without merit. (§§e Am. Compl; Resp. to Def.’s Mot. for Summ. J.) Colonel
Seehusen testified that Plaintiff was terminated because “[Major] Di[G]iulio
and Captain Warner stated . . . that they did not initial the leave form” and
“as part of a larger picture.” (Seehusen Dep., at 13:1-7.) In brief, Plaintiff
states the “larger picture” Colonel Seehusen refers to suggests discrimination
(Resp. to Def.’s Mot. for Summ. J., at 7), however, a few lines down Colonel
Seehusen explains that “there is no signature from the Department Chief who is
the actual approval authority. So that is why l say that there’s more to this
story than simply whether or not these initials were forged or not.” (Seehusen
Dep., at 14:5-11.) Colonel Seehusen, however, denied that the lack of the
Department Head's signature was part of the reason Plaintiff was terminated,
but stated only that without the department head’s signature, “there was nothing
to make me believe that she had a valid leave form.” (ld; at 14:25-15:1J
Colonel Seehusen's statements do not show pretext.

M Although Colonel Seehusen stated Major Lanham, this name is incorrect because
at the time in question, Major Shaffer was covering as the Department Chief for
Major Lanham who was out on leave. (Seehusen Dep., 14:7-8; Shaffer Dep., 9:22-
10:9.) Nevertheless, Plaintiff has provided no evidence or argument that Major
Shaffer retaliated against Plaintiff.

n The Court recognizes that other individuals were involved in the termination
process. However, even if a person who does discriminate against a plaintiff
has “a role in the decisions,” that does not necessarily mean “the decisions
were motivated by discriminatory animus towards [a plaintiff]’s disability.”
Bell, 2016 WL 3406117, at *9.

29

 

 

 

enough evidence for a reasonable juror to find that Captain Warner
or Major DiGiulio was a decision maker. Second, Plaintiff must
attack their legitimate, nondiscriminatory reason “head onf such
that a reasonable juror could find the reason pretextual.
i. Decision Makers

There are no genuine issues of material fact regarding Captain
Warner and Major DiGiulio’s involvement in Plaintiff’s
termination. Captain Warner was involved in the termination
process by telling Major Shaffer she believed Plaintiff forged her
initials, drafting the Douglas Factors memorandum, and preparing
the notice of proposed removal. Captain Warner, acting alone,
lacked the authority to terminate Plaintiff. (§§e Seehusen Dep.,
at 5:22-25.) Regardless, because Captain Warner played a
significant role in Plaintiff’s termination, the Court treats her
as a decision maker.

lt does not appear from the record that Major DiGiulio was
involved in the process of terminating Plaintiff other than
expressing her belief that she did not sign the advanced sick leave
request submitted by Plaintiff. There is no evidence that Major
DiGiulio recommended Plaintiff’s termination or was otherwise
involved apart from her statement to Major Shaffer. Thus, Major
DiGiulio is not a decision maker in this case, and whether she had
discriminatory intent is irrelevant. §e§ Oliver, 2013 WL 6836421,

at *10 (coworkers could have been “lying through their teeth”

30

 

 

 

when reporting misconduct, but that is no evidence that the
decision[-]maker's reason for terminating the plaintiff was
pretextual). Nevertheless, the Court will analyze Major DiGiulio
as a decision maker and respond to the six reasons Plaintiff posits
as showing Major DiGiulio lacks credibility. (Resp. to Def.’s
Mot. for Summ. J., at 8.)

ii. Evidence of Pretext

From Captain Warner and Major DiGiulio’s point of view, there
are three possible scenarios. First, they did not sign the request
and believed Plaintiff forged their initials. Second, they did
sign the request, forgot, and believed Plaintiff forged their
initials. Third, they did sign the request, remembered, and lied
about believing Plaintiff forged their initials.

Evidence that the first two scenarios occurred would not
amount to pretext because, in both scenarios, Captain Warner and
Major DiGiulio believed Plaintiff committed forgery. Put simply,
“it is not the [p]laintiff’s belief that controls, but whether the
[d]efendant believed that the [p]laintiff had engaged in the

behavior for which it took action.”26 Oliver, 2013 WL 6836421, *8.

 

% “An employer may fire an employee for a good reason, a bad reason, a reason
based on erroneous facts, or for no reason at all, as long as its action is not
for a discriminatory reason.” Damon, 196 F.3d at 1363 n.3 (internal quotation
marks and emphasis omitted). Thus, “[a]n employer who fires an employee under
the mistaken but honest impression that the employee violated a work rule is
not liable for discriminatory conduct.” ld;_ According to the Eleventh Circuit:

[l]n carrying out its business and in making business decisions

(including personnel decisions), the employer can lawfully act
on a level of certainty that might not be enough in a court of

31

 

 

 

Thus, offering evidence that either Captain Warner or Major
DiGiulio actually initialed the request without evidence as to
their belief about that fact is insufficient to show pretext.27

To show pretext, then, Plaintiff must attack Captain Warner
and Major DiGiulio’s belief “head on” by offering evidence that
they did not believe Plaintiff forged the initials. Put
differently, the only evidence sufficient to show pretext is that
Captain Warner and Major DiGiulio lied about believing Plaintiff
forged the initials. Having narrowed the evidence relevant to
pretext, the court examines that evidence. Plaintiff argues there
are issues of fact enough to survive summary judgment shown through
(l) discrepancies in testimony and (ll) handwriting experts.

I. Discrepancies in Testimony

When Major Shaffer examined Plaintiff’s request for leave, he

conducted a “standard inquiry” to determine why Plaintiff was

taking so much leave while already having used so much and whether

 

law, ln the workaday world, not every personnel decision
involving a false statement (or a cover-up) has to be treated as
something like a trial for perjury. Therefore, an employer, in
these situations, is entitled to rely on its good faith belief
about falsity, concealment, and so forth.

Equal Emp't Opportunity Comm'n v. Total Sys. Servs., lnc., 221 F.3d 1171, 1176
(llth Cir. 2000].

N Although evidence that Captain Warner and Major DiGiulio initialed the request
is relevant to whether they believed they initialed the request, it is not
enough on its own to show pretext because it is not more than a mere scintilla
of evidence. Without evidence as to what Captain Warner and Major DiGiulio
believed, there is insufficient evidence on which the jury could reasonably
find for Plaintiff. Moreover, as shown below, Plaintiff puts forth no evidence
that either Captain Warner or Major DiGiulio initialed the request, only
conclusory allegations.

 

32

 

 

 

she had proper medical authorization for the leave. During the
inquiry, Major Shaffer talked with Major DiGiulio and Captain
Warner, who said “they actually did not authorize [eighty] hours
of advanced sick leave.” (Shaffer Dep., at 15:16~18.) Major
DiGiulio stated she has a “[c]lear recollection” that she “never
put [her] initials on this document.” Ms. Thurman agreed that the
evidence supported finding that Plaintiff forged the documents
because Captain Warner and Major DiGiulio “both denied it totally
and said they would not have approved it anyhow so it could not be
their initials.”

Plaintiff’s testimony does not present evidence on whether
Captain Warner or Major DiGiulio ever possessed Plaintiff’s
request in its final form, Plaintiff does not state when Captain

Warner or Major DiGiulio would have been able to initial the

request. Plaintiff also does not state she witnessed Captain
Warner or Major DiGiulio initial the request. (Washington Dep.,
at 76:1-3.) Again, however, evidence of whether Captain Warner or

Major DiGiulio initialed the request would be insufficient to show
pretext because their belief is what matters, and Plaintiff’s
testimony fails to raise even a mere scintilla of evidence that
Captain Warner or Major DiGiulio were lying.

Although this fails to meet Defendant’s proffered reason
“head on,” Plaintiff does testify that her supervisor's would

“nitpick at [her] and complain about [her] not coming to work when

33

 

 

 

[she] had [her] illnesses and . . . a doctor’s appointment.” (ld;
at 21:19-21.) Plaintiff gives no concrete examples of such past
nitpicking or evidence that it occurred. More importantly,
Plaintiff does not suggest that her supervisors made disparaging
remarks about the leave leading to the alleged retaliation at
issue. Although “[a] few disparaging remarks . . . can contribute
to a circumstantial case for pretext, they are not direct evidence
of discrimination” and are insufficient to show pretext without
“fairly strong additional evidence support[ing] a finding of
pretext." Jones v. Aaron’s Inc., F. App’x ____, 2018 WL
4203459, at *7 (llth Cir. Sept. 4, 2018) (disparaging remarks did
not show pretext when “unrelated to the challenged employment
decision”); Rojas v. Florida, 285 F.3d 1339, 1343 (llth Cir. 2002).
Remarks such as the ones Plaintiff complains of are insufficient
to show pretext. Such “conclusory allegations or unsupported
assertions of discrimination, without more, do not raise an
inference of pretext where an employer has offered extensive
evidence of legitimate, nondiscriminatory reasons for its
actions.” Mileski, 2016 WL 1295026, at *21 (citation omitted).
Therefore, through her testimony, Plaintiff has failed to show a

genuine issue of fact as to what Captain Warner and Major DiGiulio

believed,28

 

29 Additionally, at the MSPB hearing on April 29, 2015, Plaintiff testified that
she believed Captain Warner and Major DiGiulio’s motive was not discrimination.
When Plaintiff was asked why she thought Captain Warner and Major DiGiulio would

34

 

 

 

ln her brief, Plaintiff puts forth no argument that Captain
Warner’s testimony lacks credibility but lists reasons why Major
DiGiulio’s testimony does. The Court will address each reason in
turn to determine if the reasons listed raise a genuine issue of
fact as to Major DiGiulio’s honestly held belief about whether
Plaintiff forged the initials. Plaintiff argues Major DiGiulio’s
“forgery charge lacks any credibility” because of the following
six reasons. (Resp. to Def.’s Mot. for Summ. J., at 7-8.)

First, Plaintiff states Major DiGiulio “had not seen the
document when she concluded that it was a forgery.” (l§; at 8.)
The Court finds this to be irrelevant because Major DiGiulio was
clear that she did not remember initialing a document for Plaintiff

to take leave.

 

lie about initialing Plaintiff’s leave request she stated, “I believe they did
it because they failed me as an employee and dropped the ball and didn’t turn
my paperwork in in time. . . . [And] when Major Schaffer [sic] confronted them
with it, . . . they wanted to make it look like l didn’t turn my paperwork in
on time. So it’s like they failed me.” (MSPB Hearing, at 159:3-18.) Plaintiff
agreed that she believed her supervisor's lied to “cover up their own mistake.”
(ld; at 159:19-22.) Even if the Court were to accept Plaintiff’s unsupported
allegation of why Plaintiff believed her supervisor's lied, these assertions
are pointedly not of discrimination. The Eleventh Circuit has stated, “A reason
is not pretext for discrimination unless it is shown both that the reason was

 

false, and that discrimination was the real reason.” Brooks v. Cty. Comm'n of
Jefferson Cty., 446 F.3d 1160, 1163 (llth Cir. 2006) (internal quotation marks
omitted and emphasis in original). The Court, however, also notes that the

Supreme Court and the Eleventh Circuit have acknowledged that there may be
instances where disbelieving the employer’s proffered reason “together with the
elements of the prima facie case, suffice to show intentional discrimination.”
St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993); Kragor v. Takeda
Pharm. Am., Inc., 702 F.3d 1304, 1308-09 (llth Cir. 2012). Thus, showing that
the employer's proffered reason is false may, sometimes, be sufficient to allow
a reasonable juror to find intentional discrimination even without additional
evidence that the employer's real reason was discriminatory. Although the Court
acknowledges that Plaintiff’s statement supports finding no pretext, it does
not find that her statement would, on its own, require a reasonable jury to
find Plaintiff failed to establish pretext.

 

35

 

 

 

Second, Plaintiff states Major DiGiulio “concluded that it
was a forgery because she would not have approved the advanced
leave because Plaintiff was already [one-hundred] hours in the
hole.” (ld;) The Court finds this reason to be a legitimate
reason for denying the discretionary leave, which fails to refute
that Major DiGiulio believed she did not approve Plaintiff’s
request for leave.

Third, Plaintiff states Major DiGiulio “admits that the
initials on the document appear to be hers.” (ld;) Because Major
DiGiulio never disputed the appearance of the initials,
Plaintiff’s position fails to create an issue of material fact,

Fourth, Plaintiff states Major DiGiulio “was allegedly
unaware that the document was initially prepared for signature by
her own secretary, Ms. Ransom.” (ld;) This fact shows no pretext.
At most, it shows that Major DiGiulio forgot or was unaware of
that fact, which potentially shows she could have forgotten that
she signed Plaintiff’s request. However, any evidence that Major
DiGiulio signed the request but forgot doing so fails to raise an
issue of fact as to Major DiGiulio’s belief.

Fifth, the brief states, “Plaintiff did not present a copy of
the document for the purposes of obtaining leave, but for the
purpose of showing that she had put in for the leave on a timely
basis.” (ld.) This fact is irrelevant and does not establish any

fact showing Major DiGiulio’s belief.

`__‘

36

 

 

 

Sixth, Plaintiff states Major DiGiulio “did not prepare a
sworn statement right away, and in an email to her superior had
stated, just eight days before the sworn statement, that she was
‘pretty sure' the leave request had not been initialed by her.”25
(ld;) The record reflects that Major Shaffer brought Plaintiff’s
request to Major DiGiulio’s attention on June 25, 2014, and the
next day, Major DiGiulio prepared her sworn statement. (DiGiulio
Sworn Statement, Doc. 39-12.) Furthermore, although stating
“pretty sure” or “likely” does not show absolute certainty,
Plaintiff must produce more that this mere scintilla of evidence
to show Major DiGiulio’s actions were pretextual.

Ultimately, the Court believes Major 0iGiulio was not in a
decision-making role in Plaintiff’s termination, thus, Major
DiGiulio’s credibility is irrelevant to show pretext. The Court,
however, still addressed Plaintiff’s arguments as if Major
DiGiulio was a decision maker and found Plaintiff did not put forth
more than a lnere scintilla of evidence that Major DiGiulio’s
actions were pretextual. Having already concluded Plaintiff
failed to raise a genuine issue of fact enough to show Captain
Warner's actions were pretextual, the Court finds Plaintiff failed

to show pretext through testimonial evidence.

 

29 In the email, Major DiGiulio actually stated the document Plaintiff showed
Sergeant Taylor “(but would not leave) has likely forged initials from [Captain]
Warner and myself as she and l never saw the paperwork.” (Doc. 39-9, at 1.)

37

 

 

 

II. Handwriting Experts

The handwriting experts merely state that the initials on the
requests are those of Captain Warner and Major DiGiulio. (Expert
Rep. of DeKraker, Doc. 21, at 4; Reports by Experts, Doc. 20, at
5-6.) However, neither Captain Warner nor Major DiGiulio deny the
truth of that statement. lnstead, Captain Warner and Major
DiGiulio argue that they did not place their initials on
Plaintiff’s request so their initials must have been placed on the
document some other way. Furthermore, without the originals, the
experts are unable to conclude that the initials were not forged.
ld; Again, however, showing either that Captain Warner or Major
DiGiulio initialed the request or that Plaintiff did not forge the
request is insufficient to show pretext when Captain Warner and
Major DiGiulio’s beliefs are what matter,

ln conclusion, the Court finds Plaintiff failed to establish
her prima facie case of retaliation, Even if she did, Defendant
responded with a legitimate, nondiscriminatory reason for
terminating Plaintiff, and Plaintiff failed to meet her burden of
showing pretext. Thus, the Court grants Defendant’s motion for
summary judgment on Plaintiff’s retaliation claim,

3.Constructive Discharge

 

Just as required under Plaintiff’s failure to accommodate
claim, for Plaintiff to establish a prima facie case of

discrimination under the Rehabilitation Act, she must show (1) she

38

 

 

 

has a disability, (2) she is otherwise qualified, and (3) she was
subject to unlawful discrimination as a result of her disability.
Being constructively discharged may support a finding of unlawful
discrimination, but it requires a plaintiff to show lthe terms or
conditions of employment under which she is asked to work are so
intolerable that a reasonable person in her position would have

been compelled to resign.” Thomas v. Dillard Dep't Stores, lnc.,

 

116 F.3d 1432, 1433-34 (llth Cir. 1997).

Plaintiff states no facts that she was constructively
discharged or that she resigned; the record shows she was
terminated. Failing to state a claim of constructive discharge,
the Court grants Defendant’s motion for summary judgment as to her

constructive discharge claim,3C

IV. CONCLUSION
Based upon the foregoing, IT IS HEREBY ORDERED that
Defendant’s motion for partial dismissal and summary judgment
(Doc. 37) is GRANTED. Accordingly, the Clerk is directed to ENTER
JUDGMENT in favor of Defendant on all of Plaintiff’s claims,

TERMINATE all other pending motions, if any, and CLOSE this case.

 

30 Plaintiff makes no claim that Defendant discriminated against her specifically
by terminating her. (_SE Am. Compl.) Plaintiff’s only claim involving her
termination is a claim of retaliation, which is discussed, supra, in section
III(B)(2). (;g; m 31.)

39

 

 

 

2019.

ORDER ENTERED at Augusta, Georgia, this //%day of March,

 

 

40

 

